—In an action to recover damages for personal injures, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Taylor, J.), dated February 23, 2000, which denied their motion pursuant to CPLR 4404 (a) to set aside a jury verdict and for a new trial on the issue of damages.
Ordered that the order is affirmed, with costs.
“The established rule is that a jury verdict will not be set aside as against the weight of the evidence unless the jury could not have reached the verdict it rendered by any fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 499; Passanante v Snyder, 142 AD2d 669; Nicastro *361v Park, 113 AD2d 129)” (Gravina v Tilley Ladders Co., 155 AD2d 585). The jury reached its verdict on a fair interpretation of the evidence. Accordingly, the trial court correctly refused to set the verdict aside (see, Gravina v Tilley Ladders Co., supra-, Whitfield v City of New York, 239 AD2d 492).
In light of this determination, we need not reach the respondent’s remaining contentions. Krausman, J. P., Friedmann, Florio and Adams, JJ., concur.